Felton, Chief Judge.
1. In this action on an open account by a hospital against one of its former patients, the bill of particulars, together with the petition, was sufficient to “fairly apprize the defendant of the character of the demand, so as to enable him to prepare his defense.” Henry Darling, Inc. v. Harvey-Given Co., 40 Ga. App. 771, 777 (151 SE 518). The coded description thereon o'f an item entered under the “credits” column as “bad debts,” which reduced the balance to “0”, followed by handwritten credit entries which only partially reduced the original balance, while raising issues of fact for proof, does not demand the conclusion that the account had already been paid, where the amount sued for corresponds with the final balance shown on the account sheet less the court costs. The petition stated a cause of action sufficient as against the oral motion to dismiss.
2. Nor was the petition subject to dismissal on the ground of a contended misnomer thereon of the plaintiff’s name—an amendable defect, Code § 81-1206 (Ga. L. 1850, Cobb, 493) •—-where this point had not been raised by the defendant’s pleadings.
The court, therefore, did not err in its judgment overruling the defendant’s oral motion to dismiss the petition.

Judgment affirmed.


Hall and Eberhardt, JJ., concur.

L. S. Cobb, Doyle C. Brown, for appellant.
O’Kelley, Hopkins & Van Gerpen, John M. Bovis, Henry S. Rogers, for appellee.